Citation Nr: 1132450	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to August 1946 and November 1949 to February 1964.  He died in April 2009. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the cause of the Veteran's death, entitlement to Dependency and Indemnity Compensation, special monthly compensation based on aid and attendance, and accrued benefits; and established basic eligibility to Dependents' Educational Assistance effective April 23, 2009.  In September 2009, the appellant submitted a notice of disagreement with the denial of service connection for the cause of the Veteran's death.  She subsequently perfected her appeal in April 2010.

In July 2011, the appellant presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's July 2009 amended death certificate shows that he died in April 2009, and the immediate cause of death was listed as cardiopulmonary arrest due to or as a consequence of metastatic esophageal cancer, coronary artery disease, and posttraumatic stress disorder.  

2.  At the time of the Veteran's death, service connection had been established for bilateral hearing loss, posttraumatic stress disorder, a simple fracture of the distal end of the right radius and ulna, tinnitus, and rhinitis.  

3.  The evidence shows that the Veteran's service-connected posttraumatic stress disorder contributed substantially or materially to his cause of death.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for the cause of the Veteran's death, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The appellant claims that the Veteran's service-connected posttraumatic stress disorder (PTSD) contributed to his death from cardiopulmonary arrest.  As such, she believes that service connection for the cause of the Veteran's death is warranted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2010).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2010).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2010).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3) (2010).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  See 38 C.F.R. § 3.312(c)(4) (2010).

The Veteran's initial death certificate, dated in May 2009, indicates that the Veteran died in April 2009 and listed the cause of death as respiratory arrest due to (or as a consequence of) metastatic esophageal cancer.  There is no mention of PTSD or any other service-connected disability.  However, an amended death certificate, dated in July 2009, listed his cause of death as cardiopulmonary arrest, due to (1) metastatic esophageal cancer, also due to (2) coronary artery disease, as likely as not due to PTSD.

At the time of the Veteran's death, service connection had been established for bilateral hearing loss, PTSD, a simple fracture of the distal end of the right radius and ulna, tinnitus, and rhinitis.

The appellant submitted a July 2009 letter from the Veteran's personal physician, Dr. H. A. S.  Dr. H. A. S.'s letter indicates that the Veteran experienced a high level of mental distress due to his PTSD.  Dr. H. A. S. concluded that the Veteran's PTSD caused his chronic cardiovascular disease and, ultimately, his death.  This statement is consistent with the amended death certificate and supported by an attached research article.

The only evidence of record to refute the findings in the amended death certificate and Dr. H. A. S.'s letter is a March 2010 VA medical opinion.  In her opinion, the VA nurse practitioner concluded that the Veteran's cardiovascular disease and death were not caused by his service-connected PTSD.  She indicates that the medical literature does not confirm a link between PTSD and cardiovascular disease.  However, this conclusion is in contrast to the studies cited by Dr. H. A. S., including the attached article.  

Even if the Board was to accept the March 2010 VA opinion as equally probative to the private physician's letter and amended death certificate, it is reviewed in conjunction with the positive private medical opinion and amended death certificate.  As such, the evidence in this case is, at minimum, in equipoise regarding the question of service connection for the cause of the Veteran's death.  Thus, the benefit-of-the-doubt will be resolved in the appellant's favor, and her claim for service connection for the cause of the Veteran's death is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


